Citation Nr: 0529593	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  98-08 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral ear drum 
scarring with deformed drums.

2.  Entitlement to an increased evaluation for a bilateral 
hearing loss, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  The Board initiated additional 
development of the evidence in January 2003, and later 
remanded this matter in September 2003.  

On appeal the veteran, through his representative, has raised 
a claim of entitlement to service connection for tinnitus, as 
well as a claim to reopen the issue of entitlement to service 
connection for post traumatic stress disorder.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate action.  


FINDING OF FACT

Deformed ear drums, manifested by a perforation of the right 
ear drum and scarring of the left ear drum, are related the 
veteran's military service.  


CONCLUSION OF LAW

Bilateral ear drum scarring with deformity was incurred 
inservice.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and implementing regulations apply 
in the instant case.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  The Board finds 
that all pertinent mandates of the VCAA and implementing 
regulations are essentially met as to the claim addressed on 
the merits herein.  Since the decision is favorable to, and 
does not prejudice the veteran, no lengthy discussion of the 
impact of the VCAA on this claim is necessary.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A review of the service medical records reveals no findings 
pertaining to either the ears (internal and external canals 
and hearing acuity) or the drums (perforation) at the August 
1972 enlistment examination.  The veteran did indicate that 
he had had ear trouble (symptoms not specified) in the past.  

While the veteran claims otherwise, the service medical 
records are devoid of findings relating to any ear-related 
treatment.  At the time of his August 1974 separation 
examination, while the veteran's ears were clinically 
evaluated as being normal, bilateral scarring of the drums 
was observed.  

The report of a July 1995 VA audiological evaluation shows 
that bilateral tympanic membrane scarring was noted.  

A January 2000 VA ear examination report notes findings of a 
mildly retracted left ear tympanic membrane, and a right ear 
elliptical perforation.  The veteran indicated his awareness 
of ear perforation since 1994.  The examiner commented that 
it was likely that the veteran's ear trouble was caused by 
chronic ear infections during the appellant's childhood and 
not by inservice noise exposure.  Notably, the report does 
not show that the veteran complained of pre-service ear 
infections.  Indeed, the January 2005 VA audio examination 
report shows that the veteran claimed to have problems 
relating to ear infections in 1972, during basic training.  

The report of a January 2005 VA otologic consultation 
includes diagnoses of, in pertinent part, right ear central 
perforation, and left ear atrophic retracted tympanic 
membrane.

A July 2005 VA ear diseases examination report notes that 
while no active ear disease was present, clinical findings of 
"deformed drums" was reported.  Also, the examiner 
indicated that examination revealed both perforation of the 
right ear drum and severe scarring of the left ear drum.  The 
examiner also opined that "[I]f [the veteran] had infection 
in the service, there can be no doubt, and it is more than 
likely that it is the cause of his problems at this time."  

In this case, the service medical records show that the 
veteran's ear drums were not scarred at the time of his 1972 
service enlistment examination.  Hence, in the absence of 
clear and unmistakable evidence to the contrary, the 
appellant's drums must be presumed to have been sound at 
enlistment.  The service medical records next show that at 
the time of his 1974 service separation examination the drums 
were scarred.  Therefore, regardless of the fact that the 
service medical records are absent of findings of ear-related 
treatment, the Board cannot rule out inservice ear problems.  
38 U.S.C.A. § 1111 (West 2002).

He is currently diagnosed with a right ear drum perforation 
and left ear drum scarring.  Based on these medical findings, 
including the opinion expressed by the VA examiner in the 
course of the July 2005 VA examination (to the effect that if 
the veteran had ear problems in service it was likely that 
they were the cause of his current problems), the Board finds 
that service connection is in order.  38 U.S.C.A. §§ 1110, 
5107.  

ORDER

Service connection for bilateral ear drum scarring with 
deformed drums is granted.  

REMAND

In January 2005, the veteran filed a notice of disagreement 
with the January 2005 rating decision that assigned a 
noncompensable rating for bilateral hearing loss.  To date, 
however, a statement of the case addressing this issue has 
yet to be issued by the RO.  Accordingly, a remand is 
required.  Manlincon v. West, 12 Vet. App. 238 (1999).

As to the issue of entitlement to an 
increased rating for a bilateral hearing 
loss, the RO must issue a statement of 
the case.  If, and only if, the veteran 
files a timely substantive appeal, is 
this issue to be returned for review by 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


